DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (U.S. Pat. No. 9,561,955) in view of Song (US 2007/0158618).
Regarding claims 1 and 2, Zhamu teaches a process for producing a multi-layer graphitic laminate (“Single-layer graphene and multi-layer graphene sheets are collectively called ‘nano-scaled graphene platelets (NGPs)’)” (col. 1, ll. 32-41), said process comprising: 
a) providing two carbon-based layers selected from graphitic films and/or graphene layers (col. 1, ll. 39-41), wherein at least one of said graphene layers is selected from a sheet of graphene paper, graphene fabric, graphene film, graphene membrane, or graphene foam (col. 2, ll. 48-49) and said graphene is selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof (col. 9, ll. 41-47) and 
b) laminating at least two of said carbon-based layers and at least one thermally and electrically conductive adhesive layer (i.e., graphene oxide; FIG. 3(B); col. 13, ll. 53-56) disposed between said carbon-based layers to form said multi-layer graphitic laminate (e.g., NGP-GO composite) wherein said conductive adhesive layer comprises graphene sheets or expanded graphite flakes dispersed in or bonded by an adhesive resin (col. 10, ll. 56-59) and said graphene sheets or expanded graphite flakes occupy a weight fraction ll. 16-18; col. 7, ll. 7 – col. 8, ll. 14). 
Zhamu does not expressly teach the limitations wherein the step of providing one or a plurality of graphitic films comprises a procedure of subjecting one or a plurality of precursor polymer films, containing from 0 to 50% by weight of graphene sheets or expanded graphite flakes dispersed therein, to carbonization and graphitization to produce said one or plurality of graphitic films, wherein said precursor polymer film is selected from the group consisting of polyimide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, polybenzobisthiazole, poly(p-phenylene vinylene), polybenzimidazole, polybenzobisimidazole, polyacrylonitrile, and combinations thereof.
However, Song teaches the limitations wherein said step of providing one or a plurality of graphitic films comprises a procedure of subjecting one or a plurality of precursor polymer films, containing from 0 to 50% by weight of graphene sheets or expanded graphite flakes dispersed therein ([0081]), to carbonization and graphitization to produce said one or plurality of graphitic films (respective carbonization and graphitization temperature ranges of 300-500 ºC and 1000-2500 ºC, [0082]), wherein said precursor polymer film is nylon (i.e., polyamide of imides mer units) which improves composite strength ([0081]). The combined references are analogous in the field of producing graphitic layer composites. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the graphitic laminate composite with the precursor polymer film of Song to improve composite strength.
Regarding claim 3, Zhamu teaches wherein said step of providing one or a plurality of graphene layers comprises a procedure of making a layer of graphene paper, graphene fabric, or graphene film (col. 10, ll. 53-56).
Regarding claim 5, Zhamu and Song do not expressly teach continuous or intermittent feeding of precursor polymer films from one end of a carbonization or graphitization zone and retrieving the films from another end of one or more of the respective zones. However, continuous operation would have been obvious in light of batch processes taught the prior art. MPEP § 2144.04 V. Zhuma and Song are analogous in the art of producing multilayered graphene or graphitic composites. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the multilayer graphitic laminate of Zhamu and the precursor polymer film of Song with continuous or intermittent carbonization or graphitization as taught by Murakami in order to control composite film thickness. 
Regarding claim 9, Song teaches wherein the precursor polymer film has a thickness from 1 µm to 100 µm ([0006]).
Regarding claim 10, Zhamu teaches wherein said step of laminating comprises a step of dispensing or depositing said conductive adhesive onto a surface of at least one of said graphitic films or graphene layers (col. 7, ll. 66 – col. 8, ll. 4).
Regarding claim 11, Zhamu teaches wherein said step of dispensing or depositing comprises a procedure of spraying, casting, coating, printing, or a combination thereof (col. 14, ll. 32-36).
Regarding claim 12, Zhamu teaches wherein said step of laminating comprises dispensing or depositing a thermally curable adhesive resin onto a surface of at least one of said graphitic films or graphene layers and thermally curing said adhesive resin after said adhesive resin is laminated between two graphitic films or graphene layers, wherein said conductive adhesive layer comprises said adhesive resin (col. 10, ll. 45 – col. 11, ll. 1).
Claim 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al. (US 2018/0235084 A1) in view of Song (US 2007/0158618).
Regarding claim 1, Aurongzeb teaches a process for producing a multi-layer graphitic laminate, said process comprising: 
a) providing two carbon-based layers selected from graphitic films and/or graphene layers (FIG. 3; [0056], layers 302 and 308 are selected from graphene sheets), wherein at least one of said graphene layers is selected from a sheet of graphene paper, graphene fabric, graphene film, graphene membrane, or graphene foam and said graphene is selected from pristine graphene ([0056]), graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof; and 
b) laminating at least two of said carbon-based layers and at least one thermally conductive adhesive layer disposed between said carbon-based layers (adhesives layers 322 and 324, [0056]) to form said multi-layer graphitic laminate wherein said conductive adhesive layer comprises graphene sheets or expanded graphite flakes dispersed in or bonded by an adhesive resin and said graphene sheets or expanded graphite flakes occupy a weight fraction from 0.01% to 99% based on the total conductive adhesive layer weight (adhesive layers 322 and 324 include graphene filler, [0056]).
Aurongzeb does not expressly teach the limitations wherein the step of providing one or a plurality of graphitic films comprises a procedure of subjecting one or a plurality of precursor polymer films, containing from 0 to 50% by weight of graphene sheets or expanded graphite flakes dispersed therein, to carbonization and graphitization to produce said one or plurality of graphitic films, wherein said precursor polymer film is selected from the group consisting of polyimide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, polybenzobisthiazole, poly(p-phenylene vinylene), polybenzimidazole, polybenzobisimidazole, polyacrylonitrile, and combinations thereof.
However, Song teaches the limitations wherein said step of providing one or a plurality of graphitic films comprises a procedure of subjecting one or a plurality of precursor polymer films, containing from 0 to 50% by weight of graphene sheets or expanded graphite flakes dispersed therein ([0081]), to carbonization and graphitization to produce said one or plurality of graphitic films (respective carbonization and graphitization temperature ranges of 300-500 ºC and 1000-2500 ºC, [0082]), wherein said precursor polymer film is nylon (i.e., a polyamide) which improves composite strength ([0081]). The combined references are analogous in the field of producing graphitic layer composites. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the graphitic laminate composite with the precursor polymer film of Song to improve composite strength.
Regarding claim 14, Aurongzeb teaches wherein said step of laminating comprises dispensing or depositing an UV-curable adhesive resin onto a surface of at least one of said graphitic films or graphene layers (FIG. 3; structural adhesive 322 is an ultraviolet curable epoxy, [0053]) and operating an UV means to initiate curing of said adhesive resin prior to laminating said adhesive resin between two graphitic films or graphene layers, wherein said conductive adhesive layer comprises said adhesive resin (layers 302 and 308 are coupled with the ultraviolet structural adhesive 322 inherently requiring UV means, followed by the pressure sensitive adhesive of thermally conductive adhesive 324 to layer 308, [0054]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Song as applied to claim 1 above, and further in view of Murakami et al. (US 2020/0024496 A1).
The combined references do not expressly teach the step of compressing said graphitic films or said graphene layers, during or after said carbonization or graphitization, to obtain said multi-layer graphitic laminate having a physical density from 1.5 g/cm3 to 2.26 g/cm3. However, Murakami, teaches the step of compressing said graphitic films or said graphene layers ([0048]-[0051]), during or after said carbonization or graphitization, in order to obtain the desired density of 1.20 g/cm3 to 2.26 g/cm3 ([0014], [0035], [0040]), which overlaps the claimed physical density of 1.5 g/cm3 to 2.26 g/cm3, during or after carbonization and graphitization.
Zhamu and Murakami are analogous in the field of producing multilayered graphene or graphitic composites. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the carbonized and graphitized composites of Zhamu with a compression stress (i.e., pressing plates) in order to obtain the film thickness during or after carbonization and graphitization desired by Murakami ([0014], [0035], [0040]).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Song as applied to claim 5 above, further in view of Murakami et al. (US 2020/0024496 A1).
Regarding claim 6, the combined references do not expressly teach compression stress of the precursor polymer film during carbonization or graphitization. However, Murakami teaches wherein said precursor polymer films are under a compression stress while residing in said carbonization or graphitization zone for the purpose of controlling composite film thickness with pressing plates ([0048]-[0051]).
The combined references are analogous in the field of producing multilayered graphene or graphitic composites. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the carbonization and graphitization zones of Song with the compression stress (i.e., pressing plates) as taught by Murakami in order to obtain the film thickness desired by Murakami during or after carbonization and graphitization zones.
Regarding claim 7, the combined references do not teach the limitation wherein said precursor polymer film is supported on a first refractory material plate and covered by a second refractory material plate to exert a compressive stress to said precursor polymer film while residing in said graphitization zone. However, Murakami teaches wherein said precursor polymer film is supported on a first refractory material plate and covered by a second refractory material plate (i.e., pressing plates) to exert a compressive stress to said precursor polymer film while residing in said graphitization zone as a way to obtain the desired film thickness ([0048]-[0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the carbonization and graphitization zones of Song with the pressing plates of Murakami in order to obtain the desired film thickness during carbonization and graphitization.
Regarding claim 8, Murakami teaches wherein said first refractory material or second refractory material is selected from graphite, a refractory metal, or a carbide, oxide, boride, or nitride of a refractory element selected from tungsten, zirconium, tantalum, niobium, molybdenum, tantalum, or rhenium ([0003], [0018]).

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al. in view of Song as applied to claim 1 above, and further in view of Lin (US 2016/0026846 A1).
Regarding claim 12, the combined references do not expressly teach the limitation wherein said step of laminating comprises dispensing or depositing a thermally curable adhesive resin onto a surface of at least one of said graphitic films or graphene layers and thermally curing said adhesive resin after said adhesive resin is laminated between two graphitic films or graphene layers. However, Lin teaches wherein said step of laminating comprises dispensing or depositing a thermally curable adhesive resin (protective hard coating contains a thermally curable resin, [0020]) onto a surface of at least one of said graphitic films or graphene layers (conductive layer containing an adhesive component (adhesive resin) and a conductive filler component (multilayer graphene sheets, [0022]-[0024]) and thermally curing said adhesive resin after said adhesive resin is laminated between two graphitic films or graphene layers (protective hard coating layer with thermally curable adhesive resin deposited after to cover electrically conductive material, [0016]). The references as combined are analogous in the field of producing multilayer graphitic laminates. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the bonded graphene composite films of Aurongzeb with the thermally curable adhesive resin in order to obtain the conductive layer protected from physical and environmental damage desired by Lin (Lin, [0032]).
Regarding claim 13, as noted with respect to claim 12 above, the combined references do not expressly teach a thermally curable adhesive resin, including one containing polyfunctional epoxy monomers as recited in the claim. However, Lin teaches the limitation wherein said thermally curable adhesive resin (i.e., protective hard coating) contains a polyfunctional epoxy monomer selected from diglycerol tetraglycidyl ether, dipentaerythritol tetraglycidyl ether, sorbitol polyglycidyl ether, polyglycerol polyglycidyl ether, pentaerythritol polyglycidyl ether, or a combination thereof ([0020]).
Regarding claim 15, the combined references do not expressly teach the conductive polymers recited. However, Lin teaches wherein said adhesive resin contains a conductive polymer selected from the group consisting of polydiacetylene ([0023]), polyacetylene (PAc), polypyrrole (PPy), polyaniline (PAni), polythiophene (PTh), polyisothionaphthene (PITN), polyheteroarylenvinylene (PArV), wherein the heteroarylene group is selected from thiophene, furan or pyrrole, poly-p-phenylene (PpP), polyphthalocyanine (PPhc) and the like, and their derivatives, and combinations thereof, in order to improve conductive adhesive properties ([0023]). As previously noted, Aurongzeb and Lin are analogous in the field of producing multilayer graphitic laminates bonded by conductive adhesive layers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the bonded graphene composite films of Aurongzeb with the adhesive resin of Lin in order to obtain the conductive and thermal properties desired by Lin (Lin, [0023]).

Response to Arguments
Applicant's arguments filed October 26, 2021, have been fully considered but they are not persuasive.
As noted in paragraph 18 above, deletion of phenolic resin from independent claims 1 and 2 does not overcome the instant rejection because polyimides (as repeating units of nylon) were cited in the prior art. 
Applicant’s brief remarks with respect to the dependent claims are also unpersuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745




/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        November 6, 2021